OPINION
The respondent filed objections to the cost bill of the appellant, the grounds of objection being:
"(1) That the said cost bill is not in conformity with the rule of the supreme court with reference to cost bills, particularly rule VI of the supreme court.
"(2) That rule VI has not been complied with in showing the actual cost of typing and printing.
"(3) That said cost bill was not filed within the time allowed by law or the rule of court in that the said decision and opinion was published in the year 1925."
The clerk of the court overruled the objection and allowed costs as claimed in the cost bill. Respondent has appealed from the ruling of the clerk.
1. There is no merit in the objection. As to the last point made, it appears that the cost bill was filed within the time limit after the order denying respondent's petition was filed. This is within time. Ramelli v. Sorgi, 40 Nev. 281, 161 P. 717.
2. As to the second ground of objection, it may be said that the proof of the claim was identical to that in the case of Sorge v. Sierra Auto Supply Co. et al., 48 Nev. 60, 227 P. 320; hence it is sufficient. *Page 313 
The first objection is very general, and does not point out wherein the cost bill is not in conformity with the rules of the court. Counsel does not refer to it in his brief, and hence evidently waives the point. An inspection of the cost bill shows, however, that it is sufficient.
The ruling of the clerk is sustained.